Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method, comprising: administering a Ganoderma lucidum agent to a user, wherein the Ganoderma lucidum agent comprises 41-47% of a total weight of active ingredients in an inhalant; administering an Inula helenium agent to the user, wherein the Inula helenium agent comprises 10-12% of the total weight of the active ingredients in the inhalant; administering a Grindelia squarrosa or a Grindelia camporum agent to a user, wherein the Grindelia squarrosa or the Grindelia camporum agent comprises 10-12% of the total weight of the active ingredients in the inhalant; administering a Pueraria lobata agent to the user, wherein the Pueraria lobata agent comprises 10-12% of the total weight of the active ingredients in the inhalant; and administering a Verbascum thapsus agent to the user, wherein the Verbascum thapsus agent comprises 20-24% of the total weight of the active ingredients in the inhalant.
The closet found art was Gao et al (CN 101091587 A). Gao et al teach the material compn. for prepg. health inhalant and cigarette is composed of Ganoderma lucidum 1-5 (thus the claimed agent), Coix lacryma-jobi 5-15, Panax ginseng 1-6, Pueraria lobata 10-20 (thus the claimed agent), Salvia miltiorrhiza 10-20, Crataegus pinnatifida 10-20, Aloe barbadensis 10-20, Panax notoginseng 3-15, and Gynostemma pentaphyllum 20-50 wt. part. The health inhalant contains 70-55 wt% Gynostemma pentaphyllum leaves or Panax ginseng leaves, and 30-45 wt% other materials. The health cigarette contains 55-70 wt% cut tobacco, and 30-45 

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mark Farrell on 3/16/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 8-11 have been cancelled.
In Claim 7, at line 7, the term “caléndua” has been deleted, and replaced with the term --calendula--.
             Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655